A husband and wife have their matrimonial domicile in this State. He has commenced against her in the State of Florida a suit for divorce. She has received through the mails official notice that her failure to appear in answer to that suit will be taken to be a confession by her of the allegations of her husband's bill of complaint therein. Her lack of means will compel her to let this notice go unheeded.
These are the material facts alleged by the wife in her complaint in the present action for an injunction against the prosecution by the husband of his suit in Florida. Whether her complaint states a cause of action sufficient to warrant the granting of that kind of injunctive relief is the question to be determined. By his motion to dismiss her complaint, the husband constructively admits the material allegations of the pleading.
We must suppose, then, that the Florida court has no jurisdiction of the husband's suit and that his institution thereof was fraudulent. It may very well be, however, that the threatened "void" judgment of the Florida court will genuinely prejudice the wife in the maintenance of her objective rights. If the husband make another marriage on the strength of such a judgment, his second wife will have tangible and practicalquasi-matrimonial claims upon him which the courts of this State will now recognize. (Krause v. Krause, 282 N.Y. 355.)
The inherent power of equity in a proper case to enjoin the prosecution of a foreign suit is undoubted (The relevant *Page 150 
authorities have been compiled by Chaffee and Simpson in volume I of their Cases on Equity Jurisdiction, p. 165 et seq.) Hardship and injustice to this wife are to be weighed against the policy that the court should not be precipitate in interference with legal proceedings in sister States. My judgment is that the present complaint states a case wherein the court below may fittingly say to the husband as a citizen of New York that he must stop the prosecution of his false Florida suit.
In that view, the order of the Appellate Division should be affirmed and the question certified answered in the affirmative.